                                            Case 4:20-cv-00176-HSG Document 15 Filed 06/22/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GUILLERMO TRUJILLO CRUZ,                           Case No. 20-cv-00176-HSG
                                   8                     Plaintiff,                           ORDER DENYING REQUEST FOR
                                                                                              APPOINTMENT FOR COUNSEL;
                                   9              v.                                          DENYING REQUEST FOR LEAVE TO
                                                                                              PROCEED IN FORMA PAPUERIS ON
                                  10       A. ORTIZ,                                          APPEAL; GRANTING REQUEST FOR
                                                                                              COPY OF COMPLAINT
                                  11                     Defendant.
                                                                                              Re: Dkt. Nos. 12, 13, 14
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On

                                  14   March 9, 2020, the Court revoked plaintiff’s in forma pauperis status pursuant to 28 U.S.C.

                                  15   § 1915(g) because, prior to the date that he filed this action, plaintiff had at least three cases

                                  16   dismissed as “strikes” within the meaning of 28 U.S.C. § 1915(g). Dkt. No. 6. The Court ordered

                                  17   plaintiff to pay the filing and administrative fees in full if he wished to proceed with the action.

                                  18   Dkt. No. 6. On April 29, 2020, the Court dismissed this action for failure to pay the filing and

                                  19   administrative fees and entered judgment in favor of defendants. Dkt. Nos. 7, 8. On May 18,

                                  20   2020, plaintiff filed a notice of appeal with the Ninth Circuit Court of Appeals. Dkt. No. 9. Now

                                  21   pending before the Court are plaintiff’s motions for appointment of counsel (Dkt. No. 12); to

                                  22   proceed in forma pauperis on appeal (Dkt. No. 13);1 and for a copy of the complaint (Dkt. No.

                                  23   14).

                                  24           Plaintiff’s motion requesting appointment of counsel is DENIED as moot. Dkt. No. 12.

                                  25   This case is closed. If plaintiff seeks counsel for his appellate proceedings, he should make that

                                  26
                                  27   1
                                         Plaintiff titles Dkt. No. 13 as “Motion to review order of docketing fees,” but the Court construes
                                  28   this motion as a request to proceed in forma pauperis on appeal because it requests that he be
                                       allowed to pay the appellate court filing fees in installments. Dkt. No. 13.
                                          Case 4:20-cv-00176-HSG Document 15 Filed 06/22/20 Page 2 of 2




                                   1   request to the Ninth Circuit.

                                   2          Plaintiff’s request to proceed in forma pauperis on appeal is DENIED. Dkt. No. 13. The

                                   3   Court finds that the appeal is not taken in good faith. See 28 U.S.C. § 1915(a)(3); Hooker v.

                                   4   American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002).

                                   5          Plaintiff’s request for a copy of the complaint is GRANTED. Dkt. No. 14. The Court will

                                   6   provide plaintiff with a copy of the complaint under separate cover.

                                   7          This order terminates Dkt. Nos. 12, 13, and 14.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 6/22/2020

                                  10                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
